Exhibit 10.5

EXECUTION VERSION

THIRD SUPPLEMENTAL INDENTURE

BY AND AMONG

PLATINUM UNDERWRITERS FINANCE, INC.,

AS ISSUER,

PLATINUM UNDERWRITERS HOLDINGS, LTD.,

AS GUARANTOR,

RENAISSANCERE HOLDINGS LTD.,

AS PARENT GUARANTOR,

AND

THE BANK OF NEW YORK MELLON TRUST COMPANY (AS SUCCESSOR IN

INTEREST TO JPMORGAN CHASE BANK, N.A.),

AS TRUSTEE

DATED AS OF MARCH 3, 2015

PLATINUM UNDERWRITERS FINANCE, INC.

SERIES B 7.50% NOTES DUE JUNE 1, 2017



--------------------------------------------------------------------------------

THIRD SUPPLEMENTAL INDENTURE

This Third Supplemental Indenture, dated as of March 3, 2015 (this “Third
Supplemental Indenture”), to the Indenture, dated as of May 26, 2005 (the “Base
Indenture”), by and among Platinum Underwriters Finance, Inc., a corporation
duly organized and existing under the laws of the State of Delaware, having its
principal office at 2 World Financial Center, 225 Liberty Street, 23rd Floor,
New York, New York 10281 (the “Company”), Platinum Underwriters Holdings, Ltd.,
a corporation duly organized and existing under the laws of Bermuda, having its
principal office at The Belvedere Building, 69 Pitts Bay Road, Pembroke, HM 08,
Bermuda (the “Guarantor”), RenaissanceRe Holdings Ltd., a company duly organized
and existing under the laws of Bermuda, having its principal office at
Renaissance House, 12 Crow Lane, Pembroke, HM 19, Bermuda (the “Parent
Guarantor”), and The Bank of New York Mellon Trust Company, N.A. (as successor
in interest to JPMorgan Chase Bank, N.A.), a national banking association duly
organized and existing under the laws of the United States of America, having
its principal corporate trust office at 2 North LaSalle ST, STE 1020, Chicago,
Illinois 60602, as Trustee (the “Trustee”), as supplemented by the First
Supplemental Indenture, dated as of May 26, 2005, by and among the Company, the
Guarantor and the Trustee and as supplemented by the Second Supplemental
Indenture, dated as of November 2, 2005, by and among the Company, the Guarantor
and the Trustee (the “Second Supplemental Indenture”), is effective upon the
execution hereof by the parties hereto.

RECITALS

WHEREAS, the Company and the Guarantor have heretofore executed and delivered to
the Trustee the Base Indenture providing for the issuance from time to time of
the Company’s notes, debentures or other evidences of its unsecured indebtedness
(the “Securities”), unlimited as to principal amount;

WHEREAS, the Company and the Guarantor have heretofore executed and delivered to
the Trustee the Second Supplemental Indenture providing for the issuance of the
Company’s Series B 7.50% Notes due June 1, 2017 (the “Notes”);

WHEREAS, the Base Indenture and the Second Supplemental Indenture are
incorporated herein by this reference;

WHEREAS, the Base Indenture, as supplemented by the Second Supplemental
Indenture, is referred to herein as the “Indenture”;

WHEREAS, capitalized terms used herein but not defined herein have the meanings
given to such terms in the Indenture;

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
November 23, 2014, by and among the Parent Guarantor, the Guarantor and Port
Holdings Ltd., a wholly owned subsidiary of the Parent Guarantor (“Acquisition
Sub”), Acquisition Sub was merged with and into the Guarantor with the Guarantor
continuing as the surviving company (the “Acquisition”);

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, as a result of the Acquisition, the Company and the Guarantor became
wholly owned subsidiaries of the Parent Guarantor;

WHEREAS, Section 10.1 of the Base Indenture authorizes the Company and the
Guarantor, without the consent of any Holders of the Securities, to enter into
supplemental indentures in order to, among other things, add any additional
Guarantees with respect to all or any series of Securities (as specified in such
supplemental indenture) and otherwise amend or supplement any of the provisions
of the Base Indenture or any supplemental indenture provided such amendment or
supplement does not adversely affect the interests of the Holders of any
Securities then Outstanding;

WHEREAS, the Parent Guarantor desires to Guarantee all of the outstanding Notes;

WHEREAS, the Trustee has been provided with the documents relating to this Third
Supplemental Indenture that are required to be delivered to it as contemplated
by Section 10.5 of the Base Indenture; and

WHEREAS, the execution and delivery of this Third Supplemental Indenture have
been authorized by each of the Company, the Guarantor and the Parent Guarantor
and all conditions necessary to authorize the execution and delivery of this
Third Supplemental Indenture and to make it a valid and binding obligation of
the Company, the Guarantor and the Parent Guarantor have been done or performed;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Guarantor, the Parent Guarantor and the Trustee mutually covenant
and agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1. Addition of Parent Guarantor. The Parent Guarantor, by its
execution of this Third Supplemental Indenture, hereby agrees to guarantee, on a
joint and several basis with the Guarantor, the payment obligations of the
Company under the Notes and the Indenture on the terms and conditions set forth
in the Indenture and that certain Guarantee, dated as of the date hereof and
delivered to the Trustee.

Section 1.2. Definitions. (a) The definition of the term “Guarantor” set forth
in Section 1.1 of the Base Indenture is hereby amended to read in its entirety
as follows:

““Guarantor” means (i) the Parent Guarantor and (ii) the Person named as the
“Guarantor” in the first paragraph of this instrument and, in the case of each
of clauses (i) and (ii), subject to Article 11, its successors and assigns.”

(b) Section 1.1 of the Base Indenture is hereby amended by adding an additional
defined term as follows:

““Parent Guarantor” means RenaissanceRe Holdings Ltd., a company duly organized
and existing under the laws of Bermuda, having its principal office at
Renaissance House, 12 Crow Lane, Pembroke, HM 19, Bermuda, and, subject to
ARTICLE 11, its respective successors and assigns.”

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1. Ratification and Incorporation of Indenture. As supplemented
hereby, the Indenture is in all respects ratified and confirmed, and the
Indenture as supplemented by this Third Supplemental Indenture shall be read,
taken and construed as one and the same instrument.

Section 2.2. Counterparts. This Third Supplemental Indenture may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

Section 2.3. Governing Law. This Third Supplemental Indenture shall be governed
by, and construed in accordance with the laws of the State of New York, without
regard to conflicts of law principles thereof.

Section 2.4. Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 2.5. Trustee. The Trustee makes no representations as to the validity or
sufficiency of this Third Supplemental Indenture. The recitals and statements
herein are deemed to be those of the Company, the Guarantor and the Parent
Guarantor and not of the Trustee.

[The remainder of this page is intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed, all as of the day and year first above written.

 

PLATINUM UNDERWRITERS FINANCE, INC., as Issuer By:

/s/ Stephen H. Weinstein

Name: Stephen H. Weinstein Title: Senior Vice President, General Counsel and
Secretary PLATINUM UNDERWRITERS HOLDINGS, LTD., as Guarantor By:

/s/ Mark A. Wilcox

Name: Mark A. Wilcox Title: Senior Vice President, Group Controller and Chief
Accounting Officer

RENAISSANCERE HOLDINGS LTD.,

as Parent Guarantor

By:

/s/ Mark A. Wilcox

Name: Mark A. Wilcox Title: Senior Vice President, Chief Accounting Officer and
Group Controller THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:

/s/ Lawrence M. Kusch

Name: Lawrence M. Kusch Title: Vice President

[Third Supplemental Indenture]